SUMMARY ORDER
Plaintiff-appellant Terri R. Dabney, proceeding pro se, appeals frofti the judgment of the district court entered July 24, 2013 in favor of defendants Bed Bath & Beyond and Christmas Tree Shops (collectively “defendants”) dismissing her amended complaint alleging employment discrimination. By decision and order also filed July 24, 2013, the district court granted defendants’ motion for summary judgment. We assume the parties’ familiarity with the underlying facts, the procedural history, and the issues on appeal.
We review de novo the district court’s grant of summary judgment, with the view that “[s]ummary judgment is appropriate only if the moving party shows that there are no genuine issues of material fact and that the moving party is entitled to judgment as a matter, of law.” Miller v. Wolpoff & Abramson, L.L.P., 321 F.3d 292, 300 (2d Cir.2003). On summary judgment, the court must consider “not whether ... the evidence unmistakably favors one side or the other but whether a fair-minded jury could return a verdict for the plaintiff on the evidence presented.” Anderson v. *16Liberty Lobby, Inc., 477 U.S. 242, 252, 106 S.Ct. 2505, 91 L.Ed.2d 202 (1986).
Upon such review, we conclude that Dabney’s appeal is without merit substantially for the reasons articulated by the district court in its thorough and well-reasoned order. Dabney v. Christmas Tree Shops, Bed Bath & Beyond, 958 F.Supp.2d 489 (S.D.N.Y.2013). We have considered all of Dabney’s remaining arguments and find them to be without merit.
For the foregoing reasons, the judgment of the district court is hereby
AFFIRMED.